Pursuant to Chapter 18296, Acts of 1937, better known as the Murphy Act, the Trustees of the Internal Improvement Fund, conveyed to H.C. Shuptrine certain lands in Hillsborough County. The respondent Wohl Holding Company, the former owner of the lands, brought this suit seeking to have the deed to Shuptrine cancelled as a cloud on its title. Motions to dismiss the bill of complaint as amended were denied and appeal by Certiorari was taken to this Court.
It is contended that Section 9 of Chapter 18296 is invalid for sundry reasons not essential to detail here, that it failed to vest title to the lands in question in the State of Florida, that this is in effect a suit against the State and that the sale by the Trustees of the Internal Improvement Fund to Shuptrine conveyed no title because the proper notice was not given or published as required by law and for other good and sufficient reasons.
The validity of Chapter 18296 was before this Court in State ex rel. Hurner vs. Culbreath, 140 Fla. 634, 192 So. 814, and other cases where its validity was fully considered and upheld. We do not deem it *Page 187 
necessary to discuss further the constitutional validity of the act at this time but rest that question on the foregoing cases.
We have examined the record and the briefs in the present case and we have reached the conclusion that in equity the Respondent should be permitted to redeem the lands brought in question if, as is alleged, when it applied for and paid the taxes for 1933 and 1934, the tax collector did not advise him that there was an outstanding tax certificate for 1932 which was held by the State and unpaid. In this connection it is shown that Respondent acquired title to these lands March 15, 1934, that the certificate in question was issued September 4, 1933, that immediately after acquiring title Respondent as had been his custom, applied to the tax collector to pay all taxes due thereon and was furnished a sum which he paid and was not advised that any other sums were due.
Respondent went into immediate possession of the lands, was in possession of them at the time the sale was made to Shuptrine and still is in possession of them, has kept the taxes paid and the lands represented an investment of four thousand dollars to Respondent.
We also hold that the Plaintiff is entitled to relief if, as is alleged, the sale was made by the Trustees of the Internal Improvement Fund without notice of such sale being sent to the last known owner or the last known taxpayer, as required by the rule adopted by the Trustees pursuant to the provisions of Section 9 of the Act.
Other issues tendered by the allegations of the bill of complaint and insisted on here to support the order challenged present questions of law which must be *Page 188 
determined in conformity with the contentions of appellant, but the allegations tendering issues of fact are sufficient to show substantial equity in favor of plaintiff.
The writ of certiorari is accordingly granted; the order is affirmed and the cause remanded with directions for further proceedings not inconsistent with the views herein expressed.
It is so ordered.
BROWN, C. J., WHITFIELD, CHAPMAN and THOMAS, J. J., concur.
ADAMS and BUFORD, J. J., dissent.
                    ON PETITION FOR REHEARING